The action, in the Court below, for the correction of the alleged, errors in which this Certiorari was brought, was founded upon an open account, for bacon. One of the errors complained of is, that said bacon was bought by a man, by the name of Nero, and charged to him ; and that Malony, who was the defendant, in the Court below, could not be made liable for the same, but that he was protected by the Statute of Frauds. Another ground of error alleged is, that the verdict was not signed by the Jury. As to the first ground, the evidence, as set forth in the return, shews that defendant told Nero, that he had bought the bacon of the plaintiff, Harkey, and directed him to go and get it; and that he would pay for it. It appears, therefore, to have been his own contract, and not the contract of Nero. As to the other ground, it appears, from the return, that the verdict was signed “Joshua Foreman."’ Whether this is the'correct, or only, name of the Juror, who acted ns foreman, does not appear ; nor has the Court any means of ascertaining. But, suppose there had been an omission of the foremen of the jury, to sign his name, in full. If the case was tried by a competent jury, and a verdict returned, and received by the Court, in the presence of the parties, and no objection made, at the time; I do not think that so trifling an omission as this ought to vitiate the proceedings; especially, when we take into consideration the manner of doing business, in the Justice’s Court — It is therefore ordered, that the Certiora-ri, in this case, be dismissed, and the proceedings below confirmed.